Citation Nr: 1704121	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  11-14 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to an initial compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from November 1969 to November 1971, including in the Republic of Vietnam from November 16, 1970 to November 1, 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran requested a Travel Board hearing in his May 2011 substantive appeal.   However, in September 2011, the Veteran withdrew his request for a Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.

The Veteran's representative asserted in an August 2016 statement that "Reasonable doubt should show that the [Veteran's] hearing loss has diminished since the last exam and [it] is likely that he has had other exams since 2009 at his local VA."  The Veteran's last VA audiological examination report of record is dated June 2009.  Therefore, the issue of entitlement to an initial compensable disability rating for right ear hearing loss is remanded in order to afford the Veteran a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

The Court has held that a claim involving service connection for one ear and a higher rating for the other ear, such as is the case here, are inextricably intertwined.  See Simmons v. Shinseki, 24 Vet. App. 87, 93 (2010).  As such, remand of the issue of entitlement to service connection for left ear hearing loss is required.  Remand of the issue of entitlement to service connection for left ear hearing loss is further warranted because the Veteran did not specify whether the hearing loss in one or both ears has gotten worse, and the basis for the denial of the claim for service connection for the left ear in the July 2009 rating decision was the absence of cognizable hearing loss for VA purposes.  38 C.F.R. § 3.385.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his hearing loss, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his hearing loss that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature, onset, and severity of his left ear hearing loss, and of the nature and severity of his right ear hearing loss and its impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records regarding the Veteran's hearing loss, provide him with an appropriate VA examination.  The examiner should state whether it is at least as likely as not that the Veteran's left ear hearing loss is related to or had its onset in service, or within one year of discharge.

The examiner should also determine the severity of the Veteran's hearing loss in both ears via an audiogram and Maryland CNC test.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should review the June 2009 VA hearing loss examination report, as well as the Veteran's March 2010 statement that he was exposed to "extreme loud noise while in Artil[lery] in Vietnam-I was under attack by/with rifles, tanks, and mortars."  The examiner should presume that the Veteran was exposed to acoustic trauma during his service in Vietnam.

The examiner should report all pertinent findings.  The examiner should also discuss the impact that the Veteran's hearing loss has on his ability to secure and maintain substantially gainful employment.  All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




